This appeal is from final judgment for the plaintiff in an action for personal injuries. It is contended that the cause should be reversed because of error in the court's charge on the doctrine of the last clear chance.
We have examined the record and we are convinced that the trial court was warranted in giving the charge complained of. As to whether or not the plaintiff was negligent at all or up to the time of the accident and whether or not defendant did all he could to avoid the accident, the evidence is such that we do not find sufficient reason to reverse the trial court.
His judgment is accordingly affirmed.
Affirmed.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, JJ., concur.